

Exhibit 10.36
FIRST AMENDED AND RESTATED
RECOURSE AND INDEMNITY AGREEMENT
THIS FIRST AMENDED AND RESTATED RECOURSE AND INDEMNITY AGREEMENT, dated November
21, 2013 (“Agreement”) is by and among GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation with offices at 300 East John Carpenter Freeway, Irving, TX
75062 (“GECC”), NMHG FINANCIAL SERVICES, INC., a Delaware corporation (“NFS”),
and NACCO MATERIALS HANDLING GROUP, INC., a Delaware corporation with offices at
5875 Landerbrook Drive, Mayfield Heights, OH 44124 (“NMHG”).
NMHG is in the business of manufacturing forklift trucks and other equipment,
including without limitation, Yale, Hyster and Utilev brand name equipment
(collectively, the “NMHG Equipment”) that is sold and distributed by NMHG and by
its dealers (“Dealers”).
GECC is in the business of, among other things, providing financing for
equipment similar to the NMHG Equipment.
NMHG and GECC have now determined to revise the nature of their relationship to
best provide certain types of financing to the Dealers and to the customers of
NMHG and/or the Dealers (“Customers”) for (i) all types and brands of NMHG
Equipment, (ii) certain other equipment sold by Dealers (“Allied Equipment”) and
(iii) equipment sold by non-Dealers to certain Customers deemed by NMHG to be
strategic customers (“Strategic Equipment”) and (iv) other forms of financing
either expressly sanctioned in the By-Laws of NFS or as approved by the Board of
Directors of NFS.
In conjunction therewith, NMHG and GECC have determined to amend and restate
that certain Restated and Amended Joint Venture and Shareholders Agreement dated
April 15, 1998, as such has been amended from time to time, and certain of the
ancillary agreements related to the operation of NFS, including this Agreement.
This First Amended and Restated Recourse and Indemnity Agreement amends and
restates that certain Recourse and Indemnity Agreement dated as of October 21,
1998, as such has been amended from time to time, and sets forth the terms and
conditions on which NMHG guarantees the prompt payment and performance to GECC
and NFS of the obligations of Dealers pursuant to loans and extensions of credit
by NFS to such Dealers.
NOW, THEREFORE, in consideration of the above premises and the mutual promises
contained herein, as well as other good and valuable considerations, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto hereby agree
as follows:
ARTICLE I
CERTAIN DEFINITIONS

First Amended and Restated Recourse and Indemnity Agreement – Page 1



--------------------------------------------------------------------------------



1.01    “Base Term” shall mean the period from the date hereof to and including
December 31, 2018, unless sooner terminated as provided herein.
1.02     “Commercial Equipment Financing” shall have the meaning given such term
in Section (1)(b)(v) of the Shareholders Agreement.
1.03     “Equipment” means any NMHG Equipment, Allied Equipment or Strategic
Equipment (as each of those terms is used in the Shareholders Agreement)
financed by NFS for a Customer.


1.04     “Eligible US Fleet Rental Financing Account” means and includes all US
Fleet Rental Financing Accounts other than any US Fleet Rental Financing
Accounts constituting an “Ineligible US Fleet Rental Financing Account” approved
by NFS in its sole discretion to qualify as Eligible US Fleet Rental Financing
Accounts hereunder.
1.05     “Eligible US Fleet Rental Financing Account Default” means and includes
any default of an obligor under an Eligible US Fleet Rental Financing Account
(whether such obligor is the direct obligor or a surety) where such default is
not cured by such obligor within 45 days of such obligor’s receipt of notice of
said default.
1.06    “Fleet Rental Financing Account” means and includes any loan or other
extension of credit to a Dealer for the acquisition by the Dealer of Equipment,
including attachments and batteries (and any related trade-ins) only if and to
the extent such Equipment (and any related trade-ins) is or becomes part of such
Dealer’s rental fleet, but does not include any loan or other extension of
credit by NFS to a Customer.
1.07    “Fleet Rental Financing Equipment” means any Equipment financed through
a Fleet Rental Financing Account.


1.08     “Ineligible Fleet Rental Financing Account” means and includes the
following: (i) Fleet Rental Financing Accounts financing property located
outside of the United States; (ii) any US Fleet Rental Financing Account covered
by a separate recourse arrangement; and (iii) any US Fleet Rental Financing
Account that is not approved by NFS in its sole discretion to qualify as a
Eligible US Fleet Rental Financing Account, which disapproval/ineligibility
shall be communicated in writing to NMHG.
1.09     “Lease Financing” shall have the meaning defined in Section (1)(b)(vi)
of the Shareholders Agreement.



1.10    “Loss Pool Balance” means, for each Loss Pool Account, the current
balance of the Loss Pool Account, as determined in accordance with Section 2.06
of this Agreement.
1.11     “Net Book Value” means the value of an Eligible US Fleet Rental
Financing Account, as reflected on NFS’s books and records, calculated on the
basis of: (i) all accrued and unpaid sums due under such Eligible US Fleet
Rental Financing Account; plus (ii) all future payments due during the remainder
of the term of such Eligible US Fleet Rental Financing Account, with each such
payment discounted to its present value from the due date thereof to the date of
payment of the Net Book Value at the interest rate applicable to such Eligible
US Fleet Rental Financing Account.

First Amended and Restated Recourse and Indemnity Agreement – Page 2



--------------------------------------------------------------------------------



1.12     “Net Remarketing Proceeds” means the proceeds actually received by NMHG
upon its remarketing of Equipment, minus any applicable sales taxes and Actual
Out-Of-Pocket Costs (as defined in Section 2.06(b)(2) hereof). If NMHG does not
remarket the Equipment during the Remarketing Period, Net Remarketing Proceeds
will be deemed to be equal to the Net Book Value paid to NFS and the adjustment
to the applicable Loss Pool Account will be zero.
1.13    “Person” shall mean and include any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or government or any political subdivision thereof.
1.14    “Remarketing Period” means the period beginning on the date of receipt
of the Net Book Value under section 2.01 below and ending one hundred eighty
(180) days thereafter.
1.15    “Retail Customer” shall mean and include any Customer of a Dealer.
1.16     “Sale Out of Trust” means any conversion, disposal, sale or encumbrance
(other than a permitted rental or sublease to a Retail Customer) by a Dealer of
any Equipment that is the subject of a US Fleet Rental Financing Account in
violation of the terms of the applicable US Fleet Rental Financing Account
financing documents without the prior written consent of NFS.
1.17    “Shareholders Agreement” shall mean that certain Second Amended and
Restated Joint Venture and Shareholder’s Agreement dated as of the date of this
Agreement, by and between GECC and NMHG.
1.18     “US Fleet Rental Financing Account” means and includes any Fleet Rental
Financing Account financing property located in the United States.
1.19    “Wholesale Account” shall mean and include any loan or other extension
of credit, now or hereafter, by NFS to either: (i) any Dealer (whether or not
owned by NMHG or any of its respective affiliates or subsidiaries), or (ii) NMHG
or any of its respective affiliates or subsidiaries secured by NMHG Equipment
(whether or not such NMHG Equipment is purchased directly from the proceeds of
any such loan or other extension of credit or is kept as inventory for sale or
as part of the respective party’s rental fleet), provided, however, that
Wholesale Account shall not include any Commercial Equipment Financing nor any
Lease Financing to Dealers or NMHG, where such assets are thereafter subleased
to Retail Customers.
1.20     “Wholesale Account Documents” shall mean any documents evidencing any
Wholesale Account.
All capitalized terms not defined herein shall have the same meanings as
contained in the Shareholder’s Agreement.


ARTICLE II
RECOURSE FOR WHOLESALE ACCOUNTS
2.01     Recourse for Wholesale Accounts. The following provisions shall apply
with respect to all Wholesale Accounts not covered by the provisions of Section
2.06 hereof:

First Amended and Restated Recourse and Indemnity Agreement – Page 3



--------------------------------------------------------------------------------



(a) In the event of a default under any of the Wholesale Accounts entered into
by NFS during the Base Term (other than US Fleet Rental Financing Accounts
covered by a separate recourse arrangement outside of this Agreement and
Wholesale Accounts covered by the provisions of Section 2.06), NMHG will, within
twenty (20) days of demand, repurchase any such Wholesale Account(s) affected by
such default and pay NFS the amount then owed by the respective party thereto to
NFS under the default pursuant to the terms of the respective Wholesale Account
Documents (“Repurchase Price”). For purposes of this Section 2.01, default is
defined as the occurrence of any event which would, under the terms of the
Wholesale Account Documents, constitute a default. It is not contemplated that
NFS will automatically exercise its rights to demand repurchase of any Wholesale
Account(s) under this Section unless collection of such Account(s) is deemed to
be unlikely. Failure on the part of NFS to exercise such right shall not
constitute a waiver of such right. Upon receipt by NFS of the full amount of the
Repurchase Price for any Wholesale Account(s), and provided that NMHG is not
otherwise in Default under this Agreement, NFS will assign all of its right,
title and interest in such Account(s) to NMHG (or its designee) without recourse
to, or warranty (of any kind whatsoever) from NFS.
(b)     Anything in this Agreement to the contrary notwithstanding, NMHG hereby
agrees that its obligations under this Section 2.01 shall be primary, absolute,
continuing and unconditional, irrespective of, and unaffected by, any of the
following actions or circumstances (regardless of any notice to, or consent of,
NMHG): (i) the genuineness, validity, regularity and enforceability of any
Wholesale Account; (ii) any extension, renewal, amendment, change, waiver or
other modification by NFS of any Wholesale Account; (iii) the absence of, or
delay in, any action to enforce the terms of any Wholesale Account; (iv) the
release of, extension of time for payment or performance by, or any other
indulgence granted to the Dealer or any other person with respect to any
Wholesale Account by operation of law or otherwise; (v) the existence, value,
condition, loss, subordination or release (with or without substitution) of, or
failure to have title to or perfect and maintain a security interest in, or the
time, place and manner of any sale or other disposition of any NMHG Equipment,
collateral or security given in connection with any Wholesale Account, or any
other impairment (whether intentional or negligent, by operation of law or
otherwise) of NFS’s rights to any such NMHG Equipment, collateral or security;
(vi) any Dealer’s voluntary or involuntary bankruptcy, assignment for the
benefit of creditors, reorganization, or similar proceedings affecting the
Dealer or any of its assets; or (vii) any other action or circumstances which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor. Notwithstanding any provision to the contrary herein, NMHG shall
have no obligation to repurchase any Wholesale Account pursuant to this Section
2.01 under any of the following circumstances: (x) solely with respect to
Wholesale Accounts which are documented solely by NFS, if a Wholesale Account
proves unenforceable due to the fact that the applicable Wholesale Account
Documents are incomplete, (y) solely with respect to Wholesale Accounts where
NFS is responsible for the perfection of its security interest in the respective
NMHG Equipment, if a Wholesale Account proves unenforceable due to a failure of
the GECC to obtain and perfect a valid first priority security interest in such
Equipment, or (z) if a Wholesale Account falls into default solely because NFS
is in default of its obligations under the applicable Wholesale Account
Documents.
(c)     At least One-Hundred and Eighty (180) days prior to the expiration of
the Base Term, NFS, GECC and NMHG shall enter into discussions with respect to
the continuing need for recourse on Wholesale Accounts. In the event that NFS,
GECC and NMHG have not reached a mutual agreement as to the provision of
recourse on Wholesale Accounts for the period following the expiration of the
Base Term on or before the expiration of the Base Term, NFS may at the
expiration

First Amended and Restated Recourse and Indemnity Agreement – Page 4



--------------------------------------------------------------------------------



of the Base Term, in its sole discretion, cease providing Wholesale Accounts to
Dealers. Notwithstanding any provision to the contrary herein, with respect to
any and all obligations of NMHG as set forth in this Section 2.01 with respect
to Wholesale Accounts which may arise during the Base Term (“Base Term
Obligations”), those Base Term Obligations shall nevertheless continue and
remain undischarged until the same are indefeasibly paid and performed in full.
2.02     Certain Waivers. With respect to NMHG’s recourse obligation set forth
in Section 2.01, notice of acceptance thereof and of any default by any Dealer
or any other Person is hereby waived. Presentment, protest, demand, and notice
of protest, demand and dishonor of any Wholesale Account, and the exercise of
possessory, collection or other remedies on any Wholesale Account, are hereby
waived. Notice of adverse change in any Dealer’s financial condition or of any
other fact which might materially increase the risk of NMHG is also waived. All
settlements, compromises, accounts stated and agreed balances made in good faith
between NFS and any Dealer shall be binding upon NMHG.
2.03     No Subrogation. Without NFS’s prior written consent, NMHG shall not
exercise any rights which it may acquire against any· Dealer or the NMHG
Equipment or any other collateral or security by way of subrogation under this
Agreement, nor shall NMHG seek or attempt to exercise or enforce any of NFS’s
rights or remedies against any Dealer or the NMHG Equipment or any of the
collateral or security in respect of any payments made by NMHG hereunder, unless
and until all of the obligations of such Dealer hereby guaranteed have been paid
and performed in full. However, nothing in this Section shall be deemed to
prohibit NMHG from making demand upon, or suing, any Dealer for any payment made
by NMHG on behalf of such Dealer under this Agreement, so long as such demand or
suit does not involve (i) any attempt to accelerate or otherwise require such
Dealer to pay any amount not paid by NMHG, or (ii) any attempt to repossess,
foreclose upon, or otherwise proceed against the NMHG Equipment or any other
collateral or security (whether or not NMHG may also have a security interest in
or lien upon the same).
2.04     Dealer Credit Lines. In consideration of the recourse set forth in this
Article II, NMHG and NFS shall work in a timely fashion to determine, from time
to time, the maximum amount of credit (“Credit Line”) that will be extended to
each Dealer. However, it is expressly agreed and understood that it shall be no
defense to NMHG’s obligations under this Article II if such Credit Line is ever
exceeded, unless NMHG has specifically rejected, in writing, an extension of
credit to a Dealer in excess of the Credit Line previously determined by both
NMHG and NFS.
2.05     Termination. The recourse obligation set forth in Section 2.01 may be
terminated by NMHG at any time as to any Dealer upon delivery to NFS of a
written notice of such termination, but as to all “pretermination obligations”
those obligations shall nevertheless continue and remain undischarged until the
same are indefeasibly paid and performed in full. For these purposes,
“pretermination obligations” shall mean and include all of the Dealer’s
obligations under any Wholesale Account in existence, or any proposed Wholesale
Account for which NFS may have made a commitment, on or before delivery of such
written notice of termination.
2.06.     Rental Fleet Financing Account Loss Pool. The following recourse
provisions shall apply to all Eligible US Fleet Rental Financing Accounts. For
the avoidance of doubt, the parties hereto hereby confirm: Fleet Rental
Financing Accounts other than Eligible US Fleet Rental Financing

First Amended and Restated Recourse and Indemnity Agreement – Page 5



--------------------------------------------------------------------------------



Accounts, and Eligible US Fleet Rental Financing Accounts that become Ineligible
US Fleet Rental Financing Accounts due to a Sale Out of Trust, shall be covered
under the provisions of Section 2.01 hereof.
(a)     Operation of Loss Pool Accounts.
(1)     NFS and NMHG will establish (for notional purposes only) an initial Loss
Pool Account (the “Initial Loss Pool Account”) for all Eligible US Fleet Rental
Financing Accounts funded prior to January 1, 2008.
(2)     Commencing annually on the first day of each subsequent calendar year
and thereafter ending on the last day of such calendar year during the Base Term
(or on the last day of the Base Term if such term expires on a day which is not
the last day of such calendar year), NFS and NMHG will (for notional purposes
only) establish a new annual loss pool account (each such account, together with
the Initial Loss Pool Account, a “Loss Pool Account”) for all Eligible US Fleet
Rental Financing Accounts funded during that calendar year.
(3)    The starting Loss Pool Balance for the Initial Loss Pool Account shall be
equal to seven and one half percent (7.5%) of the Net Book Value of each
outstanding Eligible US Fleet Rental Financing Accounts funded prior to January
1, 2008.
(4)     The starting Loss Pool Balance in each annual Loss Pool Account on
January 1 of the calendar year in which such Loss Pool Account is established
(other than the Initial Loss Pool Account) will be equal to $1,500,000.00.
(5)    Unless otherwise specifically agreed by the parties, the Loss Pool
Balance for an annual Loss Pool Account will remain unchanged until the
aggregate Eligible US Fleet Rental Financing Accounts funded by NFS during such
calendar year (the “Annual Aggregate Funded Amount”) exceeds twenty million
dollars ($20,000,000.00). When the Annual Aggregate Funded Amount exceeds twenty
million dollars ($20,000,000.00), NFS and NMHG will, simultaneously with the
funding of additional Eligible US Fleet Rental Financing Accounts, increase the
Loss Pool Account for such calendar year by an amount equal to seven and one
half percent (7.5%) of the Net Book Value of such funded Eligible US Fleet
Rental Financing Accounts.
(6)     In the event that NFS determines that an Eligible US Fleet Rental
Financing Account Default has occurred, NFS may at its discretion provide NMHG
with written notice of such default, including the applicable Net Book Value for
such account (“Loss Pool Default Notice”).
(7)     Within ten (10) days of its receipt of a Loss Pool Default Notice, NMHG
will pay NFS the applicable Net Book Value associated with such Fleet Rental
Financing Account causing the Loss Pool Default. Notwithstanding the foregoing,
if the applicable Net Book Value exceeds the then existing applicable Loss Pool
Balance, NMHG shall be required to pay only that portion of the applicable Net
Book Value (the “Partial Net Book Value”) that does not exceed the then existing
applicable Loss Pool Balance (unless NMHG, in its discretion, chooses to make a
payment to NFS in excess of that balance). Further, if the particular Net Book
Value is greater than the applicable annual Loss Pool Balance, NFS will

First Amended and Restated Recourse and Indemnity Agreement – Page 6



--------------------------------------------------------------------------------



be entitled to obtain the unpaid portion out of any other Loss Pool Balance (or
if the Loss Pool Balance for such calendar year is still subject to increase
under Section 2.06(a)(5) above, then out of the future Loss Pool Balance of such
annual Loss Pool Account) and/or retain any future collections in regard to the
defaulted Transaction (up to the applicable Net Book Value).
(8)    The Loss Pool Balance for the Initial Loss Pool Account shall be reduced
by NFS and NMHG to the extent that the Net Book Value of the total Eligible US
Fleet Rental Financing Accounts funded prior to January 1, 2008 becomes less
than the Loss Pool Balance in the Initial Loss Pool Account. The Loss Pool
Balance for all other Loss Pool Account shall be reduced by NFS and NMHG to the
extent that after the calendar year in which the Loss Pool Account is
established, the total Net Book Value of the Eligible US Fleet Rental Financing
Accounts for such year becomes less than the Loss Pool Balance in such year’s
Loss Pool Account.
(9)     Provided that NFS has received the applicable Net Book Value from NMHG,
NFS will transfer and assign all its right, title and interest in such Eligible
US Fleet Rental Financing Account and any Equipment associated with such account
to NMHG on an AS-IS, WHERE-IS basis, without representation or warranty, except
that neither NFS nor any agent of NFS shall have encumbered the applicable
account.
(10)     Upon receipt of either the Net Book Value or the Partial Net Book
Value, as the case may be, and the remarketing of the applicable Equipment
pursuant to the remarketing agreement, the applicable annual Loss Pool Balance
will be reduced by the difference between such Partial Net Book Value or Net
Book Value, as the case may be, and the applicable Net Remarketing Proceeds. For
the avoidance of doubt, no Loss Pool Account will be reduced to less than zero
at any time.
(11)     In no event shall the payment by NMHG of any indemnity or recourse
payment, including any amount payable pursuant to Section 2.01 of this
Agreement, result in a reduction of, or otherwise affect, any Loss Pool Balance.
(12)     Notwithstanding the foregoing, on no more than (3) occasions (unless
NFS shall agree in writing to a greater number) during the term of any Eligible
US Fleet Rental Financing Account, NMHG, in its discretion, may choose to cure
an Eligible US Fleet Rental Financing Account Default by paying the accrued and
unpaid amounts (each a “Cure Payment”) due under such account as of the date of
the corresponding Loss Pool Default Notice in lieu of paying NFS the applicable
Net Book Value. Should an Eligible US Fleet Rental Financing Account Default
occur following NMHG’s making of three (3) Cure Payments, NMHG shall be required
to pay the applicable Net Book Value.
(b)     Remarketing of Eligible US Fleet Rental Financing Equipment
(1) Upon payment of the Net Book Value, NMHG shall obtain possession and, on a
best efforts basis, remarket the Fleet Rental Financing Equipment during the
Remarketing Period. In performing its remarketing responsibilities, NMHG will
not discriminate between the Fleet Rental Financing Equipment and equipment
owned by it or another party to whom NMHG may be bound to provide remarketing
assistance.

First Amended and Restated Recourse and Indemnity Agreement – Page 7



--------------------------------------------------------------------------------



(2) In attempting to remarket the Fleet Rental Financing Equipment to a third
party on a best efforts basis during the Remarketing Period, NMHG shall be
entitled to the actual and reasonable costs of repossession, repair,
refurbishment, insurance and remarketing (“Actual Out-Of-Pocket Costs”) which do
not exceed fifteen percent (15%) of the Net Book Value of the Fleet Rental
Financing Equipment being remarketed.
(3) If NMHG is able to remarket the Fleet Rental Financing Equipment to a third
party during the Remarketing Period, the proceeds actually received by NMHG will
be distributed in the following manner: (i) first, to NMHG, an amount equal to
the Actual Out-Of-Pocket Costs; (ii) second, to NFS, an amount equal to the
outstanding Net Book Value, to the extent not previously paid by NMHG; (iii)
third, to NMHG, an amount equal to that portion of the Net Book Value that was
previously paid by NMHG to NFS; and (iv) fourth, to any other amounts owed to
NFS for which the Fleet Rental Financing Equipment acted as security for such
other amounts owed, if any; and (v) any amount remaining after payment of the
amounts described in subparagraphs (i) through (iv) shall be remitted to the
applicable Dealer.
ARTICLE III
INDEMNITIES
3.01     Lender Liability. NMHG hereby agrees to indemnify, save and keep
harmless NFS, its respective agents, employees, successors and assigns from and
against any and all losses, damages, penalties, injuries, claims, actions and
suits, including legal expenses and outside attorneys’ fees, of whatsoever kind
and nature, in contract or tort (collectively, “Losses”) arising out of or in
connection with (i) any decision or recommendation by NMHG to limit, terminate
or otherwise modify any Dealer’s Credit Line, (ii) any decision or
recommendation by NMHG to the effect that NFS should not enter into any
Wholesale Account with any Dealer, (iii) any refusal by NFS to enter into any
Wholesale Account with any Dealer by reason of NMHG’s termination of the
recourse set forth in Article II above with respect to such Dealer’s
obligations, or (iv) any termination or other modification of any Dealer’s
franchise by NMHG.
3.02     Product Liability and Infringement Claims. NMHG hereby also agrees to
indemnify, save and keep harmless, NFS, its respective agents, employees,
successors and assigns from and against any and all Losses arising out of or in
connection with the manufacture, sale, delivery, use, specifications,
performance, operation or condition of any NMHG Equipment and infringement
claims relating to NMHG Equipment.
3.03     Defense. NMHG shall, upon written request, defend any actions based on
any matter covered by the indemnities contained in Section 3.01 or 3.02 above
(collectively, “Indemnities”).
3.04    Survival. The Indemnities shall survive the expiration or termination of
this Agreement.
ARTICLE IV
COLLATERAL AUDITS
4.01     Audits. From time to time NFS may cause an audit to be performed as to
all of the collateral or security of any Dealer for any obligation to NFS
(“Collateral Audit”). Such Collateral Audit shall be conducted by a party of
NFS’s choosing, which party may be related to NFS or may be

First Amended and Restated Recourse and Indemnity Agreement – Page 8



--------------------------------------------------------------------------------



independent of NFS. At NFS’s election, NMHG may perform Collateral Audits (each,
an “NMHG Audit”).
4.02     Costs. NMHG and the NFS shall pay their own costs in connection with
any NMHG Audit.
ARTICLE V
MISCELLANEOUS
5.01     Assignment. NFS may not assign its respective rights hereunder, without
the prior written consent of NMHG. NMHG may not delegate any of its duties or
obligations hereunder without the prior written consent of NFS.
5.02     Successors and Permitted Assigns. The respective rights and obligations
of the parties set forth in this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
5.03     Notices. All notices permitted or required to be given hereunder shall
be in writing and shall be delivered, via certified mail (return receipt
requested), overnight courier, hand delivery or telefax, to the parties at the
following addresses (or at such other address for a party as may be specified by
like notice):
(i)     If to NFS or GECC:
GENERAL ELECTRIC CAPITAL CORPORATION

    300 East John Carpenter Freeway, Suite 510

    Irving, TX 75062

    Attention: General Counsel – Vendor Finance


(ii)     If to NMHG:
NACCO Materials Handling Group, Inc.

5875 Landerbrook Drive, Suite 300

Mayfield Heights, OH 44124

Attn: General Counsel


Such notices shall be deemed delivered upon receipt.
5.04     Headings. Article and Section headings used in this Agreement are for
convenience of reference only and shall not be used in interpreting or
construing or affecting the meaning or construction of this Agreement.

First Amended and Restated Recourse and Indemnity Agreement – Page 9



--------------------------------------------------------------------------------



5.05     Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed to be an original but
all of which together shall constitute but one and the same instrument.
5.06    Severability. If any provision of this Agreement is held to be invalid
or unenforceable, such invalidity or unenforceability shall not affect or impair
the validity or enforceability of the remaining provisions of this Agreement.
5.07     Further Acts. The parties agree to take such further action and to
execute such further documents or instruments which are necessary and
appropriate to complete or give effect to the transactions contemplated hereby.
5.08     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements and
understandings, both written and oral, with respect to the subject matter
hereof. There are no representations or warranties of, or conditions to the
obligation of, any party hereto except as expressly set forth in this Agreement.
This Agreement may not be altered or varied nor its provisions waived except in
a writing duly executed by GECC, NFS and NMHG.
5.09     Governing Law and Jurisdiction. This Agreement shall be construed and
enforced in accordance with the laws of the State of New York. Any and all
disputes, controversies or claims arising out of, or relating to, this Agreement
or any of the Other Agreements shall be determined by arbitration in accordance
with the Arbitration Rules of the American Arbitration Association. The number
of arbitrators shall be three. One arbitrator each shall be appointed by NMHG
and GECC respectively, and the third arbitrator, who shall serve as chairman of
the tribunal, shall be appointed by the American Arbitration Association. The
place of arbitration shall be New York City. The language of the arbitration
shall be English and any arbitral award arising from any arbitration pursuant to
this paragraph shall be final and binding upon all parties hereto and no party
shall seek recourse to a court of law or other authorities to appeal for
revision of such decision or any other ruling of the arbitrator. The cost of the
arbitration shall be borne by the party who does not prevail in the arbitration
proceeding or as is otherwise decided by the arbitration panel. The question of
whether a dispute is governed by this arbitration clause shall itself be
determined by arbitration.




[Remainder of Page Intentionally Left Blank]

First Amended and Restated Recourse and Indemnity Agreement – Page 10



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the first date above
written.
GENERAL ELECTRIC CAPITAL            NACCO MATERIALS
CORPORATION                    HANDLING GROUP, INC.
BY:
/s/ Diane L. Cooper
BY:
/s/ Colin Wilson
TITLE:
Vice President
TITLE:
President & COO



NMHG FINANCIAL SERVICES, INC.
By:
/s/ Diane L. Cooper
 
Name: Diane L. Cooper
 
Title: President




First Amended and Restated Recourse and Indemnity Agreement – Page 11

